Citation Nr: 1733397	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania. 

In March 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The Board remanded the instant matter in November 2014 and December 2015 for additional development and it now returns for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).  

Relevant to the current claim, a total disability rating may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  In fact, rating boards should submit to the Director, Compensation Service (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  In this regard, the Veteran's only service-connected disability, cervical sprain, has been rated as 30 percent disabling for the entirety of the appeal period.  Furthermore, while he has been awarded Social Security disability benefits for a nonservice-connected acquired psychiatric disorder, the Veteran nonetheless contends that his cervical spine disability renders him unemployable.  

In connection with his claim, the Veteran submitted VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in May 2015.  Here, the Veteran indicated that his neck injury prevented him from securing or following any substantially gainful occupation; that he last worked full-time in September 2000 as a dock foreman; and he became too disabled to work in October 2000.  The Veteran further indicated that he applied to work at Home Depot in the stockroom in August 2010. 

At a July 2011 VA examination, the examiner noted that the Veteran was currently not employed; he did not retire; he had been unemployed for 5-10 years; and he was unable to work due to medical conditions.  The examiner reported that, with regard to the effect his cervical spine disability had on his usual occupation and resulting work problems, the Veteran was assigned different duties and had increased absenteeism.  The examiner further reported that, with regard to the effects on occupational activities; the Veteran experienced decreased concentration; decreased mobility; decreased manual dexterity; problems with lifting and carrying; difficulty reaching; lack of stamina; decreased strength in his upper extremity; and pain.  Additionally, the examiner indicated that, with regard to the effects on usual daily activities, the Veteran had a hard time tying his shoes; he could not sleep well due to pain; he could not rotate his neck, as would be needed when driving; and he could not lift heavy objects.  

A September 2012 VA treatment records reflects that the Veteran had started working at Domino's in June 2012 handing out flyers; however, such record further noted that the Veteran had not been to work in a long time and was not interested in going back.  An October 2012 VA treatment record indicated that the Veteran reported a history of employment for 17 years as a dock foreman, supervising the loading of trailers for Wawa.  He further reported that he lost his job after he had several job abandonment episodes over the years, and he had not worked since 2001.  VA treatment records dated in November 2014 and December 2014 reveal that the Veteran was not currently employed, but appeared to have a desire to obtain a part-time job.  Additionally, a November 2014 VA treatment record indicated that the Veteran did not earn a high school diploma, but rather completed the 9th grade and obtained a GED certificate in 1975.  Such record further indicated that the Veteran was employed as a driver for a laundry service from 1994-1998, but was laid off; was employed as a dock foreman for Missa Bay from 1983 to 2000, but had been fired three times and not rehired the last time; and was employed as a personal driver from 2001 to 2008, but left because he became depressed and was not needed.  Furthermore, the November 2014 VA treatment record noted that the Veteran was medically cleared to work and did not have any limitations.  

At a February 2015 VA examination, the examiner noted that, as a result of his cervical spine disability, the Veteran could not sit or stand for more than 15 minutes at a time and could not lift more than 10 pounds.  The examiner further noted that the Veteran had not been employed for the past 15 years due to neck and mental health issues.  In an addendum, the examiner reiterated that the Veteran had difficulty with prolonged standing, sitting and lifting weights.  An April 2015 VA treatment record reported that the Veteran last worked in shipping and receiving in 2000 and he was not currently employed. 

Based on the foregoing, the Board finds that the Veteran's claim should be submitted to the Director for a determination as to whether a TDIU is warranted on an extra-schedular rating basis.  Here, the July 2011 and February 2015 VA examination reports suggest that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected cervical sprain.  In light of the limitations noted by such examiners, it appears that the Veteran would not be able to perform any type of labor or even sedentary work due to the effects of his cervical sprain.  Furthermore, based on the Veteran's work history and education, it is unclear whether the Veteran would actually be able to find a sedentary work position.  Moreover, while a September 2012 VA treatment record indicated that the Veteran worked at Domino's in June 2012, the record suggests that the Veteran was employed part-time and he did not stay at this job for more than a few weeks.  Similarly, while it was noted that he was a personal driver as of 2008, it does not appear that he was working in a full-time capacity.  In this regard, the Veteran has consistently reported that he has not been employed in a full-time position since approximately 2000/2001 due to his service-connected cervical sprain.  Thus, the Board finds that, as the evidence suggests that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability, the claim should be submitted to the Director for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

2.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




